Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites 
“1. A method for operating a wireless access node in a wireless communication system using a plurality of Frequency Assignments (FAs), the method comprising: upon occurrence of a first event when communicating at least over a Primary (P)-FA and Secondary (S)-FAs, suspending use of at least one S-FA; communicating over at least the P-FA and excluding the at least one S-FA; then upon occurrence of a second event, resuming communicating over at least the P-FA and the at least one S-FA”.
Interpreting claim 1 in light of dependent claim 2, it appears that the wireless access node can be either a mobile station or a base station. However, the body of the claim 1 is silent with regard to the nature of the wireless access node.  further the claim specifies first event and second event, however the nature of events is not the same as indicated in the dependent claim 2, dependent claim 2 specifies different events based on the type of the radio access node. i.e. “in the case of the wireless access node being a mobile station the first event comprises receipt of a first message on the P-FA which requests to suspend the use of the at least one S-FA and the second event is receipt of a second message; in the case of the wireless access node being a base station node the first event comprises transmission of a first message on the P-FA which requests to suspend the use of the at least one S-FA and the second event is transmission of a second message”. 
Therefore, it is not clear, what is sought to be patented in claim 1, absent the nature of the radio node and the type of events. Thus, the meaning of the claim as a whole is ambiguous and confusing. 
Furthermore, the claim is directed to “a Primary (P)-FA and Secondary (S)-FAs”, the term FAs stands for Frequency assignment(s), however the claim is silent with regard to any frequency that is being assigned. Frequency assignments are illustrated in the prior art figures 1A and 1B, and the frequency assignment such as FA1 and FA2 (in the figures) encompasses a segment in the frequency line, which implies a continuous range of frequencies, thus it is not clear if the frequency assignment is to assign a frequency (such as secondary frequency) or a band of frequencies. Therefore, the meaning of the claim as a whole is indefinite.
Dependent claims 3-9 depend from claim 1, and thus they are rejected for at least the dependency from claim 1.

Independent claims 10 and 19 are directed to FAs, and thus they are subject to the same rejection.
  Claims 11-18, and 20 uses the term FAs without specifying any frequency being assigned, and also are subject for the same reasoning indicated with regard to claims 1 and 10 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification does not describe a method that operate a base station or a mobile station using the same steps.   Claim 1 has the steps that are applied to either a Mobile station or a base station.
It should be noted that in accordance with the specification, it is the base station that is in charge of assigning the FAs and in charge of suspending a Secondary FAs. However, the claim does not specify which entity is in charge of the events in question, and it appears that both the MS and the base station perform the same steps which is not adequately supported.
Dependent claims 3-9 depend from claim 1, and thus they are rejected for at least the dependency from claim 1.

Examiner note:
Examiner could not determine the subject sought to be patented given the above rejections under 112 1st and 112 2nd rejection, and therefore no art rejection is deemed proper as this stage of the prosecution.
Furthermore, a double patenting may be applied in the next office action, depending on the Applicants clarifications and/or amendment to the claims, and in light of the above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form PTo-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        9/30/2022